 DRAWN METAL PRODUCTS DIVISION CO
. 355 NLRB No. 131 
631
Drawn Metal Products Division Co. 
and
 International 
Union, United Automob
ile, Aerospace and Agri-
cultural Implement Workers of America on its 
own behalf and on behalf of UAW Local 6 
Amalgamated Unit 1.
  Case 13ŒCAŒ45479 
August 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On February 26, 2010, the two sitting members of the 
Board issued a Decision an
d Order granting the General 
Counsel™s Motion for Defau
lt Judgment, which is re-
ported at 355 NLRB No. 15 (not reported in Board vol-
umes).
1  On June 17, 2010, the United States Supreme 
Court issued its decision in 
New Process Steel, L.P. v. 
NLRB, 130 S.Ct. 2635, holding that under Section 3(b) of 
the Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, the Acting General Counsel filed 
a motion in the nature of a motion for reconsideration 
pursuant to Section 102.48(d)(1) of the Board™s Rules 

and Regulations, seeking to have the Board, or a delegee 
group of at least three member
s, consider and rule on its 
motion for default judgment. 

                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The General Counsel seeks default judgment in this 
case on the ground that the Respondent has failed to file 

an answer to the complaint 
and compliance specification.  
As described more fully in the above-referenced deci-
sion, the Respondent has neither filed an answer to the 

complaint and compliance speci
fication nor a response to 
the Notice to Show Cause why the General Counsel™s 
motion should not be granted.  The allegations in the 

motion are therefore undisputed. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the complaint.  In the absence of good 
cause being shown for the failure to file a timely answer, 
we grant the General Counsel™s Motion for Default 

Judgment to the extent stat
ed in the above-referenced 
decision. Accordingly, we adopt the findings of fact, conclu-
sions of law, remedy, and order set forth in the decision 
and order reported at 355 NLRB No. 15, which is incor-
porated herein by reference. 

                                                          
 2 Consistent with the Board™s general practice and for reasons of 
administrative economy, the panel includes the members who partici-
pated in the original decision.  Furthermore, under the Board™s standard 

procedures applicable to all cases 
assigned to a panel, the Board Mem-
bers not assigned to the panel had the opportunity to participate in the 
adjudication of this case at any time 
up to the issuance of this decision. 
 